757 A.2d 367 (2000)
COMMON CAUSE/PENNSYLVANIA and Citizens Against New Toll Roads and Community Environmental Legal Defense Fund and Zero Population Growth, Inc., Appellants (At 61/98),
v.
COMMONWEALTH of Pennsylvania and Thomas J. Ridge, Governor and Robert A. Judge, Sr., Secretary of Revenue and Bradley L. Mallory, Secretary of Transportation, Appellees.
Senator Robert C. Jubelirer and Representative Matthew J. Ryan, Intervenors (Appeal of At 63/98).
Supreme Court of Pennsylvania.
August 30, 2000.

ORDER
PER CURIAM:
AND NOW, this 30 th day of August, 2000 the Order of the Commonwealth Court is hereby affirmed. Pennsylvania AFL-CIO, et al. v. Commonwealth et al., ___ Pa. ___, 757 A.2d 917 (1998).